Citation Nr: 0308102	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  97-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
compression fracture of L-1, with mechanical low back pain, 
currently rated as 20 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and his son



ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from September 1971 to June 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an October 1996 rating decision of the 
Regional Office (RO) in Little Rock, Arkansas, which denied a 
rating in excess of 10 percent for the service-connected 
residuals of L-1 fracture and entitlement to a TDIU.  

In June 1998 and in August 2001 the Board remanded the case 
to the RO for further development and adjudicative actions.

Jurisdiction of the veteran's claim has been assumed by the 
Houston, Texas RO.

In November 2002 the RO increased the 10 percent rating in 
effect for the service-connected back disorder to 20 percent.  
The claim for a TDIU was denied.  The appeal continues.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the RO recently granted an increased rating 
of 20 percent for residuals of a compression fracture at L-1 
with mechanical back pain.  This grant was primarily based on 
clinical findings made by a VA examiner on an August 2002 
evaluation.  The Board notes that the examining physician at 
that time reported that the veteran's inservice back injury 
resulted in compression fractures which "predisposed [the 
veteran] to degenerative disc and lumbar stenosis."  This 
statement suggests that the veteran has degenerative disc 
disease (DDD) and lumbar stenosis which is part and parcel of 
his service-connected low back disability.  It is noted, 
however, that the veteran is not currently service-connected 
for degenerative disc of the back.  The Board accordingly 
finds that there is an inferred claim of entitlement to 
service connection for DDD with lumbar stenosis.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  In the instant case, 
as the veteran has been found to have a claim pending for 
additional disability associated with his back disability, 
the Board cannot proceed with the prepared and certified 
issues of entitlement to an increased evaluation for the 
service-connected disability of the lumbar spine and a TDIU 
until there has been final adjudication of the veteran's 
claim of entitlement to service connection for DDD with 
lumbar stenosis.  Thus, adjudication of the increased 
evaluation and TDIU claims will be held in abeyance pending 
further development of the veteran's service connection claim 
for DDD.  

The CAVC has indicated that the proper action in this fact 
situation is a REMAND (an issue is inextricably intertwined 
with another issue that is currently before the Board).  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board observes that regulations published on February 22, 
2002, permit the Board to obtain evidence and cure procedural 
defects without remanding.  They were not intended to 
preclude a remand under the circumstances of this case.  See 
38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstances 
is where an inextricably intertwined issue must be 
adjudicated prior to adjudication of the issue(s) prepared 
and certified for appellate review.  Chairman's Memorandum 
No. 01-02-01.

It is noted that there was recently a change in the law 
during the pendency of this appeal.  In August 2002, the 
schedule of ratings for musculoskeletal system with regard to 
intervertebral disc syndrome (IDS) was amended.  As this 
diagnostic code (DC 5293) could be applicable to the 
veteran's service-connected back disability, it is necessary 
that he be provided with the new regulations.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107) (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Therefore, this case is REMANDED to the RO for the following 
action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO must review the claims file to 
ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

3.  Inasmuch as the issue of service 
connection for DDD of the lumbar spine 
and lumbar stenosis is deemed to be 
"inextricably intertwined" with the 
prepared and certified issues of 
entitlement to an increased evaluation 
for residuals of a compression fracture 
at L-1 with mechanical low back pain and 
a TDIU, the RO should take appropriate 
adjudicative action, and provide the 
appellant and his representative notice 
of the determination and of the right to 
appeal if such determination is adverse.

4.  Thereafter, if warranted, the RO 
should readjudicate the prepared and 
certified issues of entitlement to an 
increased evaluation for residuals of a 
compression fracture with mechanical low 
back pain and a TDIU.  In so doing, the 
RO should provide the veteran and his 
representative with the revised criteria 
for rating intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

